FILED
                               NOT FOR PUBLICATION                          NOV 22 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



GAGIK GABRIELYAN;                                  No. 06-70693
MARINE GRIGORYAN,
                                                   Agency Nos.       A079-537-433
               Petitioners,                                          A079-537-434

  v.
                                                   MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted November 16, 2010 **

Before:        TASHIMA, BERZON, and CLIFTON, Circuit Judges.

       Gagik Gabrielyan and Marine Grigoryan, natives and citizens of Armenia,

petition for review of a Board of Immigration Appeals’ (“BIA”) order dismissing

their appeal from an immigration judge’s decision denying their application for

asylum, withholding of removal, and relief under the Convention Against Torture

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence factual findings. INS v. Elias-Zacarias, 502 U.S. 478, 481 & n.1 (1992).

We deny the petition for review.

         Gabrielyan testified the police questioned him about documents and thought

he had information about an assassination attempt. Substantial evidence supports

the agency’s finding that the police harassed Gabrielyan as part of a legitimate

criminal investigation and not on account of his membership in a particular social

group, an imputed political opinion, or any other protected ground. See Dinu v.

Ashcroft, 372 F.3d 1041, 1045 (9th Cir. 2004). Accordingly, his asylum claim

fails. See id.

         Because Gabrielyan failed to meet the lower burden of proof for asylum, it

follows that he has not met the higher standard for withholding of removal. See

Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

         Substantial evidence supports the BIA’s denial of CAT relief because

Gabrielyan failed to establish that it is more likely than not that he will be tortured

if returned to Armenia. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir.

2009).

         PETITION FOR REVIEW DENIED.




                                            2                                    06-70693